Exhibit 10.1

 

Execution Version

 



INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of June 19, 2017 by and between Bison Capital
Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-218404, as
amended, (the “Registration Statement”) for its initial public offering of
securities (the “IPO”) has been declared effective as of the date hereof (the
“Effective Date”) by the Securities and Exchange Commission (capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Registration Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (“EBC”) is acting as the representative of the
underwriters in the IPO; and

 

WHEREAS, simultaneously with the closing of the IPO, Bison Capital Holding
Company Limited (the “Sponsor”) and EBC and/or their designees will be
purchasing an aggregate of 388,750 units (the “Initial Private Units”) from the
Company for an aggregate purchase price of $3,887,500; and

 

WHEREAS, in the event EBC exercises its over-allotment option in full or in
part, the Sponsor and EBC and/or their designees will purchase up to an
aggregate of an additional 43,313 units (the “Over-Allotment Private Units,”
together with the Initial Private Units, the “Private Units”) for an aggregate
purchase price of up to $433,130; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$53,812,500 of the net proceeds of the IPO and sale of the Private Units
($61,884,375 if the underwriters’ over-allotment option is exercised in full)
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company and the holders of the Company’s ordinary shares, no
par value per share (“Ordinary Shares”), issued in the IPO as hereinafter
provided (the amounts to be delivered to the Trustee will be referred to herein
as the “Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.            Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (the “Trust Account”)
established by the Trustee at JPMorgan Chase Bank, N.A. and at a brokerage
institution selected by the Trustee that is satisfactory to the Company;

 

(b)       Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 



 1 

 

 

(c)        In a timely manner, invest and reinvest the Property as instructed by
the Company, including, but not limited to, in United States "government
securities" within the meaning of Section 2(a)(16) of the Investment Company Act
of 1940 having a maturity of 180 days or less, and/or in any open ended
investment company registered under the Investment Company Act of 1940 that
holds itself out as a money market fund selected by the Company meeting the
conditions of paragraph (d) under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as determined by the Company;

 

(d)       Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the Property, subject to Section 2
hereto;

 

(e)       Notify the Company of all communications received by it with respect
to any Property requiring action by the Company;

 

(f)       Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of the tax returns
relating to income from the Property in the Trust Account or otherwise;

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company in writing to do so;

 

(h)       Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of and amounts in the
Trust Account reflecting all receipts and disbursements of the Trust Account;
and

 

(i)       Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter (the
“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its Chief
Executive Officer or Chairman of the Board and Secretary or Assistant Secretary,
affirmed by counsel for the Company and, in the case of a Termination Letter in
a form substantially similar to that attached hereto as Exhibit A, acknowledged
and agreed to by EBC, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
last date set forth in the Company’s Amended and Restated Memorandum and
Articles of Association, as the same may be amended from time to time (the “Last
Date”), the Trust Account shall be liquidated in accordance with the procedures
set forth in the Termination Letter attached as Exhibit B hereto and distributed
to the Public Shareholders as of the Last Date.

 

2.            Limited Distributions of Income from Trust Account.

 

(a)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligations owed by the Company.

 

(b)       The limited distributions referred to in Section 2(a) above shall be
made only from income collected on the Property. Except as provided in Section
2(a) above, no other distributions from the Trust Account shall be permitted
except in accordance with Section 1(i) hereof.

 



 2 

 

 

3.            Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)       Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chairman of the Board, Vice Chairman of the Board, Chief Executive
Officer, President, Chief Financial Officer or[is there another position which
should be included?] . In addition, except with respect to its duties under
Sections 1(i) and 2(a) above, the Trustee shall be entitled to rely on, and
shall be protected in relying on, any verbal or telephonic advice or instruction
which it in good faith believes to be given by any one of the persons authorized
above to give written instructions, provided that the Company shall promptly
confirm such instructions in writing;

 

(b)       Subject to the provisions of Sections 5 and 7(g) hereof, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any action, suit or other proceeding brought
against the Trustee involving any claim, or in connection with any claim or
demand which in any way arises out of or relates to this Agreement, the services
of the Trustee hereunder, or the Property or any income earned from investment
of the Property, except for expenses and losses resulting from the Trustee’s
gross negligence or willful misconduct. Promptly after the receipt by the
Trustee of notice of demand or claim or the commencement of any action, suit or
proceeding, pursuant to which the Trustee intends to seek indemnification under
this Section, it shall notify the Company in writing of such claim (hereinafter
referred to as the “Indemnified Claim”). The Trustee shall have the right to
conduct and manage the defense against such Indemnified Claim, provided, that
the Trustee shall obtain the consent of the Company with respect to the
selection of counsel, which consent shall not be unreasonably withheld. The
Trustee may not agree to settle any Indemnified Claim without the prior written
consent of the Company, which consent shall not be unreasonably withheld. The
Company may participate in such action with its own counsel;

 

(c)       Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Section 2(a)
hereof and as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Section 1(i) hereof solely in connection with the
consummation of the Company’s initial acquisition, share exchange, share
reconstruction and amalgamation, purchase of all or substantially all of the
assets of, or any other similar business combination with one or more businesses
or entities (the “Business Combination”). The Company shall pay the Trustee the
initial acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date. The Trustee shall refund to
the Company the annual fee (on a pro rata basis) with respect to any period
after the liquidation of the Trust Account;

 

(d)       In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination; and

 

(e)       In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i) hereof, the Company
agrees that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 



 3 

 

 

4.            Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)       Take any action with respect to the Property, other than as directed
in Sections 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;

 

(c)       Change the investment of any Property, other than in compliance with
Section 1(c) hereof;

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its bad faith,
gross negligence or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Trustee, in good faith, to be genuine and to be signed or
presented by the proper person or persons. The Trustee shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 

(g)       Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; and

 

(h)       File local, state and/or Federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property.

 

(i)       Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof).

 

(j)       Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein.

 

(k)       Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i) or 2(a) above.

 



 4 

 

 

5.            Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.            Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)       At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b)
hereof.

 

7.            Miscellaneous.

 

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b)       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, applicable to contracts
wholly performed within the borders of such states and without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 



 5 

 

 

(c)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 2(a) and 2(b) hereof (which may not be modified, amended or deleted
without the affirmative vote of at least the same majority of the then
outstanding Ordinary Shares attending and voting on such amendment at the
relevant meeting as would be required by the Company’s Amended and Restated
Memorandum and Articles of Association to pass a resolution thereunder to
modify, amend or delete any provision thereof which corresponds to the same
Section of this Agreement); provided that no such amendment will affect any
Public Shareholder who has otherwise indicated his election to redeem his
Ordinary Shares in connection with a shareholder vote sought to amend this
Agreement to extend to the time he would be entitled to a return of his pro rata
amount in the Trust Account), this Agreement or any provision hereof may only be
changed, amended or modified (other than to correct a typographical error) by a
writing signed by each of the parties hereto; provided, however, that no such
change, amendment or modification may be made without the prior written consent
of EBC. As to any claim, cross-claim or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury. The Trustee may require
from Company counsel an opinion as to the propriety of any proposed amendment.

 

(d)       The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e)       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson and Fran Wolf

Fax No.: (212) 616-7620

 

if to the Company, to:

 

Bison Capital Acquisition Corp.

609-610 21st Century Tower

No. 40 Liangmaquaio Road

Chaoyang District, Beijing, China 100016

Attn: James Jiayuan Tong, Chief Executive Officer

and Chief Financial Officer

Fax No.: +86 10 84446968, ext. 800

 

in either case with a copy to:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

Attn: Steven Levine, Chief Executive Officer

Fax No.: (212) 661-4936

 

(f)       This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

(g)       Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. In the event that the Trustee
has a claim against the Company under this Agreement, the Trustee will pursue
such claim solely against the Company and not against the Property held in the
Trust Account.

 

(h)       The Trustee hereby consents to the inclusion of Continental Stock
Transfer & Trust Company in the Registration Statement and other materials
relating to the IPO.

 

(i)       Each of the Company and the Trustee hereby acknowledge that EBC is a
third party beneficiary of this Agreement.

 

[Signature Page Follows]

 



 6 

 

 



Execution Version



 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



  CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, as Trustee         By: /s/ Sharmin Carter     Name: Sharmin
Carter     Title: Vice President

 

[Trust Agent’s Signature Page to Trust Agreement]

 



 7 

 

 



  BISON CAPITAL ACQUISITION CORP.         By: /s/ James Jiayuan Tong     Name:
James Jiayuan Tong    

Title: Chief Executive Officer,



    Chief Financial Officer and Director

 

[Company’s Signature Page to Trust Agreement]

 



 8 

 

 

Execution Version

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $2,000  Annual fee  First year, initial closing
of IPO by wire transfer; thereafter on the anniversary of the Effective Date of
the IPO by wire transfer or check  $10,000  Transaction processing fee for
disbursements to Company under Section 2  Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2  $250  Paying
Agent services as required pursuant to Section 1(i)  Billed to Company upon
delivery of service pursuant to Section 1(i)   Prevailing rates 

 



 9 

 

 

EXHIBIT A

 

Bison Capital Acquisition Corp.
609-610 21st Century Tower



No. 40 Liangmaqiao Road



Chaoyang District, Beijing 100016, Chi

 

Date:

 

Continental Stock Transfer

& Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson Fran Wolf and Sharmin Carter

 

  Re: Trust Account No. - Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Bison Capital Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of June 19, 2017 (the “Trust Agreement”),
this is to advise you that the Company has entered into a definitive agreement
with __________________ (a “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or about
[insert date]. The Company shall notify you at least 48 hours in advance of the
actual date of the consummation of the Business Combination (the “Consummation
Date”). Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at JPMorgan Chase Bank, N.A. to the
effect that, on the Consummation Date, all of funds held in the Trust Account
will be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date. It is acknowledged and agreed
that while the funds are on deposit in the Trust Account awaiting distribution,
the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from it and EarlyBirdCapital, Inc. with respect to the transfer of
the funds held in the Trust Account (the “Instruction Letter”). You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel's letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 



 10 

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 



  Very truly yours,         BISON CAPITAL ACQUISITION CORP.         By:      
Name:     Title:

 

And AGREED TO AND

ACKNOWLEDGED BY

 

EARLYBIRDCAPITAL, INC.

 

By:       Name:     Title:  

 



 11 

 



 

EXHIBIT B

 

Bison Capital Acquisition Corp.
609-610 21st Century Tower



No. 40 Liangmaqiao Road



Chaoyang District, Beijing 100016, China

 

Date:

 

Continental Stock Transfer

& Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson, Fran Wolf and Sharmin Carter

 

  Re: Trust Account No. 530-160986 – Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Bison Capital Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of June 19, 2017 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination with a Target Company within the time frame specified in the
Company’s Amended and Restated Memorandum and Articles of Association, as
described in the Company’s prospectus relating to its IPO. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Account at JPMorgan Chase Bank, N.A. to await
distribution to the Public Shareholders. The Company has selected ____________,
20__ as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds. It is acknowledged
that no interest will be earned by the Company on the liquidation proceeds while
on deposit in the Trust Account. You agree to be the Paying Agent of record and
in your separate capacity as Paying Agent, to distribute said funds directly to
the Public Shareholders in accordance with the terms of the Trust Agreement and
the Amended and Restated Memorandum and Articles of Association of the Company.
Upon the distribution of all the funds in the Trust Account, your obligations
under the Trust Agreement shall be terminated.

 



  Very truly yours,         BISON CAPITAL ACQUISITION CORP.         By:      
Name:     Title:

 



 

 



 

EXHIBIT C

 

Bison Capital Acquisition Corp.
609-610 21st Century Tower



No. 40 Liangmaqiao Road



Chaoyang District, Beijing 100016, China

 

[DATE]

 

Continental Stock Transfer

& Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson, Fran Wolf and Sharmin Carter

 

  Re: Trust Account No. 530-160986

 

Gentlemen:

 

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
Bison Capital Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company, dated as of June 19, 2017 (the “Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest income
earned on the Property (as defined in the Trust Agreement) as of the date
hereof. The Company needs such funds to pay for its tax obligations. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 



  BISON CAPITAL ACQUISITION CORP.         By:       Name:     Title:

 

 

 



 

 